UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 2 [X] ANNUAL REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 Commission file number 000-53512 BIDFISH.COM INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 40 Court Street, Suite 178 Middlebury, VT 05753 (Address of principal executive offices, including zip code.) (802) 385-1083 (telephone number, including area code) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES []NO [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act: YES []NO [X] Indicate by check mark whether the registrant(1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day.YES [X]NO [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 if the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YES [X]NO [] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, $0 as of January 11, 2011. State the number of shares outstanding of each of the issuer’s classes of equity stock, as of the latest practicable date: 214,520,000 common shares issued and outstanding as of January 11, 2011. Transitional Small Business Disclosure Format (Check one):Yes []No [X] Check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[] No[X] TABLE OF CONTENTS Page PART I Item 1. Business. 3 Item 1A. Risk Factors. 5 Item 2. Properties. 5 Item 3. Legal Proceedings. 6 Item 4. Submission of Matters to a Vote of Security Holders. 6 PART II Item 5. Market for Common Equity and Related Stockholder Matters 6 Item 6. Selected Financial Data. 6 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 7 Item 8. Financial Statements and Supplementary Data. 8 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 20 Item 9A. Controls and Procedures. 20 Item 9B. Other Information. 21 PART III Item 10. Directors and Executive Officers, Promoters and Control Persons. 21 Item 11. Executive Compensation. 23 Item 12. Security Ownership of Certain Beneficial Owners and Management. 25 Item 13. Certain Relationships and Related Transactions, and Director Independence. 26 Item 14. Principal Accounting Fees and Services. 26 PART IV Item 15. Exhibits and Financial Statement Schedules. 27 PART I ITEM 1. BUSINESS. Business History Bidfish was incorporated on June 27, 2006, under its former name “Park and Sell Corp.” Our resident agent is The Corporation Trust Company of Nevada, 6100 Neil Road, Suite 500, Reno, Nevada 89511. Prior to September 15, 2009, we were engaged in the business of offering vehicles, ATVs, motorcycles, campers, RVs and boats for sale privately at a fixed fee. It was our intention to be one of the few website driven businesses up and operating offering buyers and sellers the opportunity to search, view, contact, buy and sell privately owned vehicles, ATVs, motorcycles, campers, RVs and boats.We commenced limited operations including a feasibility study and the search for an appropriate facility location. As our management conducted due diligence on the recreational vehicle industry, management realized that this industry did not present the best opportunity for our company to realize value for our shareholders.In an effort to substantiate shareholder value, then sought to identify, evaluate and investigate various companies and compatible or alternative business opportunities with the intent that, should the opportunity arise, a new business be pursued. Effective September15, 2009, we completed a merger with our wholly-owned subsidiary, Bidfish.com Inc. a Nevada corporation, for the purpose of effecting a change in our name from “Park and Sell Corp.” to “Bidfish.com Inc.”During our company’s past fiscal quarter, management determined to abandon our current business plan, consisting of recreational vehicle sales and leasing due to the lack of success in the current business and our inability to attract further financing for this business. Accordingly, during the past fiscal quarter, management decided to change our business focus to online entertainment shopping, specifically online auctions of consumer goods. In connection with the change of business focus, we changed our name from Park and Sell Corp. to Bidfish.com Inc. In addition, effective September15, 2009, we effected a 31 for one forward stock split of our authorized and issued and outstanding common stock. As a result, our authorized capital has increased from 100,000,000 shares of common stock at $0.00001 par value to 3,100,000,000 shares of common stock at $0.par value. Our issued and outstanding has increased from 6,920,000 shares of common stock to 214,520,000 shares of common stock. Our preferred stock remains unchanged at 100,000,000 shares of preferred stock at $0.00001 par value. Our common stock was quoted on the NASD Over-the-Counter Bulletin Board under the new symbol "BDFH" effective at the opening of the market on September 24, 2009. The report of our auditors on our audited financial statements for the fiscal year ended August 31, 2010 contains a going concernexplanatory paragraphas we have suffered losses since our inception. We have minimal assets and have achieved no operative revenues since our inception. We have depended on loans and sales of equity securities to conduct operations. Unless and until we commence material operations and achieve material revenues, we will remain dependent on financings to continue our operations. We will be required to raise additional capital and/or debt over the next twelve months to meet our ongoing expenses. Background We operate the website “Bidfish.com” which is an online entertainment shopping portal. We plan to sell “bids” to customers who then use them to bid on consumer products that we sell through an auction system on the website. We are planning to auction products such as PC's, MP3 players, camera's and TV's. Products would be shipped either direct from the distributor or from our facility. We have not made any sales to date and we do not currently maintain an inventory of the products we plan to sell. We plan to market the website through online advertising, print media and TV advertising. We plan to offer an affiliate program as part of our promotional efforts. Through this affiliate program, we plan to pay commissions to other websites who generate sales through the likes of banners on their websites. Affiliate websites need only to provide a link to bidfish.com, which in turn operates the order processing, shipping, and customer service.We do not currently have an affiliate program in place as of the date of this filing. -3- Our website We have already lined up an outside technology provider to develop our website.The website will be located at the domain bidfish.com Marketing Strategy Web marketing will start with our known contacts whom we will ask to recommend our site. We will continue the strategy with long-term efforts to develop recognition in professional forums. We intend to attract traffic to our website by a variety of online marketing tactics such as registering with top search engines using selected key words (meta tags) and utilizing link and banner exchange options. We plan to market the website through print media and television advertising. We plan to offer an affiliate program as part of our promotional efforts. Through this affiliate program, we plan to pay commissions to other websites who generate sales through the likes of banners on their websites. Affiliate websites need only to provide a link to bidfish.com, which in turn operates the order processing, shipping, and customer service.We do not currently have an affiliate program in place as of the date of this filing. Competition We face competition from a number of other similar operations plus the more traditional ways of selling consumer goods such as newspaper ads and specific trade publications.We will be at a competitive disadvantage since these businesses are more established within their network.Many of our competitors will have greater existing customer bases, operating histories, technical support, staffing and other resources than we do at this time.There can be no assurances that we will be able to break into this industry offering a new service. Competition for business will be based on marketing, personal contacts, services offered, reputation and in some instances, cost. We do not currently have a strong competitive position in this market. We will have to develop our competitive position.It will be attempted primarily through the promotion and use of the web site. Government Regulation We are not currently subject to direct federal, state, provincial, or local regulation other than regulations applicable to businesses generally or directly applicable to electronic commerce. However, the Internet is increasingly popular. As a result, it is possible that a number of laws and regulations may be adopted with respect to the Internet. These laws may cover issues such as user privacy, freedom of expression, pricing, content and quality of products and services, taxation, advertising, intellectual property rights and information security. Furthermore, the growth of electronic commerce may prompt calls for more stringent consumer protection laws. Several states have proposed legislation to limit the uses of personal user information gathered online or require online services to establish privacy policies. The Federal Trade Commission has also initiated action against at least one online service regarding the manner in which personal information is collected from users and provided to third parties. We will not provide personal information regarding our users to third parties. However, the adoption of such consumer protection laws could create uncertainty in Web usage and reduce the demand for our products. -4- We are not certain how business may be affected by the application of existing laws governing issues such as property ownership, copyrights, encryption and other intellectual property issues, taxation, libel, obscenity and export or import matters. The vast majority of such laws were adopted prior to the advent of the Internet. As a result, they do not contemplate or address the unique issues of the Internet and related technologies. Changes in laws intended to address such issues could create uncertainty in the Internet market place. Such uncertainty could reduce demand for services or increase the cost of doing business as a result of litigation costs or increased service delivery costs. In addition, because our services are available over the Internet in multiple states and foreign countries, other jurisdictions may claim that we are required to qualify to do business in each such state or foreign country. We are qualified to do business only in Nevada. Our failure to qualify in a jurisdiction where it is required to do so could subject it to taxes and penalties. It could also hamper our ability to enforce contracts in such jurisdictions. The application of laws or regulations from jurisdictions whose laws currently apply to our business could have a material adverse affect on our business, results of operations and financial condition. Insurance We do not maintain any insurance relating to our business or operations.Sellers offering their property for sale on our site will be responsible for maintaining the necessary insurance. Employees We are a development stage company and currently have no employees, other than our sole officer and director. Our Office Our office is located at 40 Court Street, Suite 179 Middlebury, VT 05753.Our phone number is 802-385-1083. ITEM 1A. RISK FACTORS. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 2. PROPERTIES. Our administrative office is located at Suite 219-10654 82nd Avenue NW, Edmonton, Alberta, T6E 2A7 and our telephone number is (780) 710-9840. We are currently actively searching for new lease office and warehouse space. We will require a location that provides us with the space necessary to store inventory, package and label our products, and for office administration. We have one website address, bidfish.com. -5- ITEM 3. LEGAL PROCEEDINGS. We know of no material, active or pending legal proceedings against us, nor are we involved as a plaintiff in any material proceedings or pending litigation.There are no proceedings in which any of our directors, officers or affiliates, or any registered beneficial shareholder are an adverse party or has a material interest adverse to us. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. None. PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS As of January 11, 2011 there were 36 holders of record of our common stock. As of such date, 214,520,000 common shares were issued and outstanding.Our common stock is quoted on the Over-the-Counter Bulletin Board under the symbol “BDFH”. On September15, 2009, we completed a 31 for one forward stock split of our authorized and issued and outstanding common stock. As a result, our authorized capital has increased from 100,000,000 shares of common stock at $0.00001 par value to 3,100,000,000 shares of common stock at $0.par value. Our issued and outstanding has increased from 6,920,000 shares of common stock to 214,520,000 shares of common stock. Our preferred stock remains unchanged at 100,000,000 shares of preferred stock at $0.00001 par value. There are no outstanding options or warrants to purchase, or securities convertible into, our common shares.We have not declared any dividends since incorporation and do not anticipate that we will do so in the foreseeable future.Although there are no restrictions that limit the ability to pay dividends on our common shares, our intention is to retain future earnings for use in our operations and the expansion of our business. Recent Sales of Unregistered Securities There have been no recent sales of unregistered securities. ITEM 6. SELECTED FINANCIAL DATA. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. -6- ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Results of Operations For the year ending August 31, 2010 we had net loss of $41,769 compared to net loss of $111,142 in 2009. The significantly reduced loss was due to reduction of general and administrative expenses from $5,155 in 2009 to $1,106 in 2010, professional and consulting fees of $105,987 in 2009 to $40,663 in 2010. The reduction in general and administrative expenses and professional and consulting fees were due to our continued effort to streamline our operations in 2010 and the termination in 2010 of consulting agreement signed in 2009. Inception through August 31, 2010 losses total $212,851. General and administrative expenses are the principal component of our losses since inception. Financial Condition, Liquidity and Capital Resources At August 31, 2010, we had cash and total asset of $22,522, and working capital and net asset of $15,942. As of August 31, 2010, our total liabilities were $6,580 comprised of accounts payable and accrued expenses.This compares to our total liabilities of $9,446 at August 31, 2009. During the year ended August 31, 2010 we were advanced $18,993 from the sole director Mr. Juan Espinosa who is also a shareholder of the Company. The full debt was subsequently forgiven by Mr. Espinosa during August, 2010. Cash Requirements Over the next twelve months we intend to raise funds to commence marketing our products, purchasing product inventory and for general and administrative expenditures, as follows: Estimated Funding Required During the Next Twelve Months General and Administrative $ Operations - website Development and Promotion $ Total $ As of August 31, 2010, we had working capital of $15,942. We will require additional financing before we generate significant revenues. We intend to raise the capital required to meet any additional needs through sales of our securities in secondary offerings or private placements. The Company plans to (1) achieve a level of revenues adequate to generate sufficient cash flow from operations; and / or (2) obtain additional financing through either private placement, public offerings and/or bank financing necessary to support the Company's working capital requirements. To the extent that funds generated from operations and any private placements, public offerings and/or bank financing are insufficient, the Company will continue to rely on advances from the sole Director and President of the Company. As at the time of this report, there are no written commitments from existing or potential stockholders or lenders. Our sole Director and President has verbally offered to provide us with cash advances on an as needed basis to meet our working capital needs in the next 12 months. There are no assurances that we will be able to obtain additional funds required for our continued operations. Our auditors have issued a going concern opinion. In such event that we do not obtain sufficient cash advances from our sold Director and the President, or raise sufficient additional funds by secondary offering or private placement and/or bank financing, we will consider alternative financing options, if any, or be forced to scale down or perhaps even cease our operations. -7- Recently Issued Accounting Standards The adoption of recently issued pronouncements is not expected to have a material effect on our financial position or results of operation. Application of Critical Accounting Policies Our financial statements and accompanying notes are prepared in accordance with generally accepted accounting principles in the United States.Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue, and expenses. These estimates and assumptions are affected by management’s application of accounting policies.We believe that understanding the basis and nature of the estimates and assumptions involved with the following aspects of our financial statements is critical to an understanding of our financials. ITEM 8. FINANCIAL STATEMENTS. Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. The following consolidated financial statements are filed as part of this annual report: - Report of Independent Registered Public Accounting Firm dated January 7, 2011; - Report of Independent Registered Public Accounting Firm dated November 26, 2008: - Balance Sheets at August 31, 2010 and 2009; - Statements of Operations for the years ended August 31, 2010 and 2009, and for the period from June 27, 2006 (inception) to August 31, 2010; - Statement of Stockholders’ Equity (Deficit) from June 27, 2006 (inception) to August 31, 2010; - Statements of Cash Flows for the years ended August 31, 2010 and 2009, and the period from June 27, 2006 (inception) to August 31, 2010; - Notes to the Financial Statements. -8- Bidfish.com Inc. (A Development Stage Company) August 31, 2010 Index Report of Independent Registered Public Accounting Firm 10 Report of Independent Registered Public Accounting Firm 11 Balance Sheets 12 Statements of Operations 13 Statements of Cash Flows 14 Statement of Stockholders’ Equity (Deficit) 15 Notes to the Financial Statements 16 -9- Report of Independent Registered Public Accounting Firm To the Board of Directors of Bidfish.com Inc. (A Development Stage Company) Middlebury, VT We have audited the accompanying balance sheets of Bidfish.com Inc. (the “Company”) as of August 31, 2010 and 2009, and the related statements of operations, stockholders' equity (deficit), and cash flows for the years then ended and for the period from June 27, 2006 (Inception) to August 31, 2010. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We did not audit the cumulative totals of the Company for the period from June 27, 2006 (Inception) to August 31, 2008, which totals reflected a deficit of $59,940 accumulated during the development stage. Those financial statements and cumulative totals were audited by other auditors whose report dated November 26, 2008, expressed an unqualified opinion on those statements and cumulative totals, and included an explanatory paragraph regarding the Company’s ability to continue as a going concern. Our opinion, insofar as it relates to amounts included for that period is based on the report of other independent auditors, mentioned above. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Bidfish.com Inc. as of August 31, 2010 and 2009, and the results of its operations and its cash flows for the years then ended and the period from June 27, 2006 (Inception) to August 31, 2010 in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 1 to the financial statements, the Company's absence of significant revenues, recurring losses from operations, and its need for additional financing in order to fund its projected loss in 2011 raise substantial doubt about its ability to continue as a going concern. The 2010 financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas January 7, 2011 -10- Report of Independent Registered Public Accounting Firm To the Directors and Stockholders Park and Sell Corp. (subsequently Bidfish.com Inc.) (A Development Stage Company) We have audited the statements of stockholders' deficit accumulated for the period from June 27, 2006 (Date of Inception) to August 31, 2008 of Park and Sell Corp. (subsequently Bidfish.com Inc.) (A Development Stage Company). These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the stockholders’ equity of Park and Sell Corp. (subsequently Bidfish.com Inc.) (A Development Stage Company) as of August 31, 2008, and accumulated from June27, 2006 (Date of Inception) to August 31, 2008in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has not generated any revenues and has incurred operating losses since inception. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also discussed in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Manning Elliott LLP CHARTERED ACCOUNTANTS Vancouver, Canada November 26, 2008 -11- Bidfish.com Inc. (A Development Stage Company) Balance Sheets August 31, $ August 31, $ ASSETS Current Assets Cash and cash equivalents Prepaid expenses – Total Assets LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable Total Current Liabilities Total Liabilities Stockholders’ Equity Preferred stock, 100,000,000 shares authorized, $0.00001 par value; None issued and outstanding – – Common stock, 3,100,000,000 shares authorized, $0.00001 par value; 214,520,000 shares issued and outstanding on August 31, 2010 and 2009 Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity The accompanying notes are an integral part of these financial statements. -12- Bidfish.com Inc. (A Development Stage Company) Statements of Operations Years Ended August 31, 2010 and 2009 and the Period from June 27, 2006 (Inception) through August 31, 2010 June 27, 2006 Year Ended Year Ended (Inception) August 31, August 31, to August 31, 2010 $ $ $ Expenses General and administrative Professional and consulting fees Total Expenses Net Loss ) ) ) Net Loss Per Share – Basic and Diluted ) ) Weighted Average Shares Outstanding The accompanying notes are an integral part of these financial statements. -13- Bidfish.com Inc. (A Development Stage Company) Statements of Cash Flows Years Ended August 31, 2010 and 2009 and the Period from June 27, 2006 (Inception) through August 31, 2010 Year Ended Year Ended June 27, 2006 August 31, August 31, (Inception) to August 31, 2010 $ $ $ Operating Activities Net loss for the period ) ) ) Adjustments to reconcile net loss to net cash used in operations: Donated services – Change in operating assets and liabilities: Prepaid expenses ) – Accounts payable ) Net Cash Used In Operating Activities ) ) ) Financing Activities Advance (repayment) from (to) related party ) Proceeds from issuance of common stock – – Net Cash Provided by(Used in) Financing Activities ) Increase (Decrease) in Cash and Cash Equivalents ) ) Cash and Cash Equivalents - Beginning of Period – Cash and Cash Equivalents - End of Period Supplemental Disclosures Interest paid – – – Income taxes paid – – – Non-cash Transaction Contributed Capital – Debt Forgiveness – The accompanying notes are an integral part of these financial statements. -14- Bidfish.com Inc. (A Development Stage Company) Statements of Stockholders’ Equity (Deficit) the Period from June 27, 2006 (Inception) through August 31, 2010 Common Stock Additional Paid-In Stock Subscription Deficit Accumulated During the Development Shares Par Value Capital Receivable Stage Total # $ Balance - June 27, 2006 (Inception) - Common stock issued for cash at $0.000032 per share (5,000 ) - - Donated services - Net loss for the period - (16,309 ) (16,309 ) Balance - August 31, 2006 (5,000 ) (16,309 ) (15,509 ) Proceeds received from stock subscriptions receivable - Donated services - Net loss for the year - (4,906 ) (4,906 ) Balance - August 31, 2007 - (21,215 ) (10,615 ) Common stock issued for cash at $0.0032 per share - - Donated services - Net loss for the year - (38,725 ) (38,725 ) Balance - August 31, 2008 - (59,940 ) Donated services - Net loss for the year - (111,142 ) (111,142 ) Balance - August 31, 2009 - (171,082 ) Contributed capital – debt forgiveness - Net loss for the year - (41,769 ) (41,769 ) Balance - August 31, 2010 - (212,851 ) The accompanying notes are an integral part of these financial statements. -15- Bidfish.com Inc. (A Development Stage Company) Notes to the Financial Statements August 31, 2010 1.Nature of Operations and Continuance of Business Bidfish.com Inc. (the “Company”), was incorporated in the State of Nevada on June 27, 2006. Effective September 15, 2009, the Company completed a merger with its wholly-owned subsidiary, Bidfish.com Inc., a Nevada corporation, for the purpose of effecting a change in the Company’s name from Park and Sell Corp. to Bidfish.com Inc., and a change in business from recreational vehicle sales and leasing to online entertainment shopping, specifically online auctions of consumer goods. The Company is a Development Stage Company, as defined by Statement of Financial Accounting Standard ASC915 “Accounting and Reporting by Development Stage Enterprises”. These financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has never generated revenues since inception and has never paid any dividends and is unlikely to pay dividends or generate earnings in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, and the attainment of profitable operations. As at August 31, 2010, the Company has not generated any revenues and has accumulated losses of $212,851 since inception. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company is working to secure additional financing to meet its obligations and working capital requirements over the next twelve months. The Company plans to but there are no assurances that it will be able to either (1) achieve a level of revenues adequate to generate sufficient cash flow from operations; or (2) obtain additional financing through either private placement, public offerings and/or bank financing necessary to support the Company's working capital requirements. To the extent that funds generated from operations and any private placements, public offerings and/or bank financing are insufficient, the Company will continue to rely on advances from the President of the Company which was verbally committed by the President. No assurance can be given that additional financing will be available, or if available, will be on terms acceptable to the Company. If adequate working capital is not available the Company may be required to curtail its operations. 2.Summary of Significant Accounting Policies a) Basis of Presentation These financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States and are expressed in US dollars. The Company’s fiscal year-end is August 31. b) Use of Estimates The preparation of financial statements in conformity with US generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company regularly evaluates estimates and assumptions related to donated expenses and deferred income tax asset valuation allowances. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. c) Earnings (Loss) Per Share The Company computes earnings (loss) per share in accordance with ASC260, "Earnings per Share". ASC260 requires presentation of both basic and diluted earnings per share (“EPS”) on the face of the income statement. Basic EPS is computed by dividing earnings (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing Diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive. -16- d) Comprehensive Loss ASC220, “Reporting Comprehensive Income,” establishes standards for the reporting and display of comprehensive loss and its components in the financial statements. As at August 31, 2010 and 2009, the Company has no items that represent a comprehensive loss and, therefore, has not included a schedule of comprehensive loss in the financial statements. e) Cash and Cash Equivalents The Company considers all highly liquid instruments with an original maturity of three months or less at the time of issuance to be cash equivalents. Cash equivalents include a US bank draft from CIBC bank which is being held by the Company until the Company opens a new bank account. f) Financial Instruments Financial instruments which include cash were estimated to approximate their carrying values due to the immediate or short-term maturity of these financial instruments. The Company’s operations were in Canada prior to change of business in September, 2009, which resulted in exposure to market risks from changes in foreign currency rates. The financial risk is the risk to the Company’s operations that arise from fluctuations in foreign exchange rates and the degree of volatility of these rates. Currently, the Company does not use derivative instruments to reduce its exposure to foreign currency risk. g) Income Taxes Potential benefits of income tax losses are not recognized in the accounts until realization is more likely than not. The Company has adopted ASC740 “Accounting for Income Taxes” as of its inception. Pursuant to ASC740 the Company is required to compute tax asset benefits for net operating losses carried forward. Potential benefit of net operating losses have not been recognized in these financial statements because the Company cannot be assured it is more likely than not it will utilize the net operating losses carried forward in future years. h) Foreign Currency Translation The Company’s functional and reporting currency is the United States dollar. Occasional transactions may occur in Canadian dollars and management has adopted ASC830, “Foreign Currency Translation”. Monetary assets and liabilities denominated in foreign currencies are translated using the exchange rate prevailing at the balance sheet date. Non-monetary assets and liabilities denominated in foreign currencies are translated at rates of exchange in effect at the date of the transaction. Average monthly rates are used to translate revenues and expenses. Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income. i) Revenue Recognition The Company will recognize revenue from referral fees in accordance with ASC 605 Revenue Recognition. Revenue will be recognized only when the price is fixed or determinable, persuasive evidence of an arrangement exists, the service is provided, and collectibility is assured. There has been no revenue for the period from inception to August 31, 2010. j) Newly Adopted Accounting Pronouncements In September 2006, the FASB issued ASC820, Fair Value Measurements and Disclosures (“ASC820”). This statement defines fair value, establishes a framework for measuring fair value in GAAP, and expands disclosures about fair value measurements, but does not require any new fair value measurements. ASC820 is effective for fiscal years beginning after November15, 2007, and interim periods within those fiscal years. The Company adopted ASC820 for the Company’s financial assets and liabilities in the first quarter of fiscal 2010, and provisions for nonfinancial assets and liabilities in the first quarter of fiscal 2010, which did not result in recognition of a transaction adjustment to retained earnings or have a material impact on our financial condition, results of operations or cash flows. In May 2009, the FASB issued ASC855, Subsequent Events (“ASC855”). This statement provides guidance to establish general standards of accounting for and disclosure of events that occur after the balance sheet date but before the financial statements are issued or are available to be issued. This statement is effective for interim or fiscal periods ending after June15, 2009, and is applied prospectively. The Company adopted ASC855 in the year ended August 31, 2010; this adoption did not have any impact on the Company’s financial condition, results of operations or cash flows. In June 2009, the FASB issued ASC105, The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles (“ASC105”) which establishes the FASB Accounting Standards Codification as the source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with GAAP. ASC105 is effective for financial statements issued for interim and annual periods ending after September15, 2009. The Company adopted ASC105 in the first quarter of fiscal 2010; this adoption did not have material impact on the Company’s financial condition, results of operations or cash flows. -17- 3.Prepaid Expenses On April21, 2009, the Company entered into a Consulting Agreement with Public Company Advisors, Inc., an Alberta, Canada corporation to assist the Company with potential merger candidates, introduce potential investors to the Company, and to assist in analyzing and evaluating the Company’s operations, among other things. The term of the agreement is for a six-month period with an aggregate fee of $75,000, which was paid at the time of the signing of the agreement, of which $54,167 was recorded as consulting fees by August 31, 2009 and $20,833 was recorded as consulting fees during the year ended August 31, 2010. 4.Related Party Transactions During the year ended August 31, 2009, the Company repaid its former president for his advances to the Company totalling $24,509. From July1, 2006 through his resignation on April20, 2009, the former president provided management services and office space to the Company, each with a fair value of $200 per month for total donated services of $12,800 which was charged to operations and recorded as donated capital. As at August 31, 2010 and 2009, the Company had no balance owed to the former president. During the year ended August 31, 2010 a shareholder and the director of the Company advanced $18,993 to the Company, which was forgiven and recorded as contributed capital. As at August 31, 2010, the Company had no balance owed to this shareholder and director. 5. Common and Preferred Stock The Company’s authorized stocks consist of: -3,100,000,000 common shares at a par value of $0.00001, and -100,000,000 preferred shares at a par value of $0.00001. On September 15, 2009, the board of directors approved a thirty-one (31) for one (1) forward stock split of authorized, issued and outstanding shares of common stock. The Company amended its Articles of Incorporation by the filing of a Certificate of Change with the Nevada Secretary of State wherein the Company would issue 31 shares for every one share of common stock issued and outstanding immediately prior to the effective date of the forward stock split. As a result, the authorized capital increased from 100,000,000 shares of common stock with a par value of $0.00001 to 3,100,000,000 shares of common stock with a par value of $0.00001. The stock split is presented retroactively in these financial statements. On January 15, 2008, the Company issued 59,520,000 common shares at $0.003 per share for proceeds of $192,000. As at August 31, 2010 and 2009, 214,520,000 shares of the Company’s common stock are issued and outstanding, and no shares of the Company’s preferred stock are issued and outstanding. In the event of the liquidation of the Corporation, holders of Preferred Stock shall be entitled to received, before any payment or distribution on the Common Stock or any other class of stock junior to the Preferred Stock upon liquidation, a distribution per share in the amount of the liquidation preference, if any, fixed or determined in accordance with the terms of such Preferred Stock plus, if so provided in such terms, an amount per share equal to accumulated and unpaid dividends in respect of such Preferred Stock (whether or not earned or declared) to the date of such distribution. Neither the sale, lease or exchange of all or substantially all of the property and assets of the Corporation, nor any consolidation or merger of the Corporation, shall be deemed to be a liquidation for the purposes of the Articles of the Company. 6.Income Taxes The company adopted the provision of ASC740, “Accounting for Income Taxes”. Pursuant to ASC740 the Company is required to compute tax asset benefits for net operating losses carried forward.The potential benefits of net operating losses have not been recognized in the financial statements because the Company cannot be assured that it is more likely that not that it will utilize the net operating losses carried forward in future years. The components of the net deferred tax asset at August 31, 2010 and the statutory tax rate, the effective tax rate and the elected amount of the valuation allowance are listed below: August 31, August 31, $ $ Net Loss before taxes ) ) Statutory rate 34 % 34 % Computed expected tax recovery ) ) Non-deductible expenses – Other – – Change in valuation allowance Reported income taxes – – Deferred tax asset - Cumulative net operating losses - Less valuation allowance ) ) Net deferred tax asset – – -18- The Company has incurred operating losses of $200,051 which will expire through to 2030. Future tax benefits, which may arise as a result of these losses, have not been recognized in these financial statements, and have been offset by a valuation allowance. The following table lists the fiscal year in which the loss was incurred and the expiration date of the operating: Expiration Date of Net Operating Year Incurred Loss Loss $ 7.Subsequent Events Subsequent to August 31, 2010 a shareholder and the director of the Company made payments of $9,387 on behalf of the Company. The advances are unsecured, non-interest bearing and have no fixed terms of repayment. -19- ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. There have been no disagreements on accounting and financial disclosures from the inception of our company through the date of this Form 10-K. Our financial statements for the period from inception to August 31, 2010, included in this report have been audited by LBB & Associates Ltd., LLP., as set forth in their report included in this report. ITEM 9A.CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in the reports that we file with the SEC under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and that such information is accumulated and communicated to our management, including our principal executive and financial officer, as appropriate, to allow for timely decisions regarding required disclosure. As required by SEC Rule 15d-15(b), we carried out an evaluation, under the supervision and with the participation of our management, including our principal executive and financial officer Mr. Juan Carlos Espinosa , of the effectiveness of the design and operation of our disclosure controls and procedures as of the end of the period covered by this report. Based on the foregoing, our principal executive and financial officer, Mr. Juan Carlos Espinosa concluded that as of and for the year ended August 31, 2010 , our disclosure controls and procedures are not effective to ensure the information required to be disclosed in our reports filed or submitted under the Exchange Act is recorded, processed and reported properly within the time periods specified in the SEC’s rules and forms. Our disclosure controls and procedures were not effective due to our lack of segregation of duties. We are taking steps to improve our disclosure controls and procedures to ensure we meet all filing requirements by the SEC timely.As of the date of this report, we have been in the process of identifying and appointing additional qualified personnel who can review, improve and maintain our disclosure controls and procedures, as well as securing sufficient financing to cover the costs of implementing the changes required for our remediation efforts. Management's Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act. Management has employed a framework consistent with Exchange Act Rule 13a-15(c), to evaluate internal control over financial reporting described below. Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation and fair presentation of financial statements for external purposes in accordance with generally accepted accounting principals. -20- Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management , including our principal executive and financial officer Mr. Juan Carlos Espinosa, conducted an evaluation of the design and operation of our internal control over financial reporting as of and for the year ended August 31, 2010.In making this assessment, Management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission in Internal Control-Integrated Framework. As a result of this assessment, management concluded that, as of and for the year ended August 31, 2010, our internal control over financial reporting was not effective in providing reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles as of the year and quarters ended August 31, 2010. The conclusion that our internal control over financial reporting was not effective was due to the presence of the material weaknesses identified above with respect to our disclosure controls and procedures. We anticipate effective internal control over financial reporting once we rectify our deficiencies in our disclosure controls and procedures. This annual report does not include an attestation report of the company's registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by the company's registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the company to provide only management's report in this annual report. ITEM 9B. OTHER INFORMATION None. PART III ITEM 10. DIRECTORS AND EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS. Each of our directors serves until his or her successor is elected and qualified. Each of our officers is elected by the board of directors to a term of one (1) year and serves until his or her successor is duly elected and qualified, or until he or she is removed from office. The board of directors has no nominating, auditing or compensation committees. The name, address, age and position of our present officers and directors are set forth below: Name and Address Age Position(s) Juan Carlos Espinosa 30 president, principal executive officer, treasurer, 40 Court Street, Suite 178 principal financial officer, principal accounting Middlebury, Vermont officer and a member of the board of directors. The person named above has held their offices/positions since April 20, 2009 and is expected to hold his offices/positions until the next annual meeting of our stockholders. -21- Background of officers and directors On April 20, 2009 Mr.Michael Trumper resigned as President, Chief Executive Officer, Chief Financial Officer, Treasurer and Director Mr.Ryan Lockhart resigned as Secretary and Director. Concurrent with their resignations, Juan Carlos Espinosa was appointed as President, Chief Executive Officer, Chief Financial Officer, Treasurer/Secretary and sole member of the Company’s Board of Directors. Mr.Espinosa graduated from Loyola Law School in Chicago with a law degree in international business. After receiving his degree in 2004, he returned to Panama and was appointed junior partner of Alvarez De Soto& Espinosa Jimenez law firm in Panama City. Mr.Espinosa’s private practice areas of expertise are commercial law, public registry, and Panamanian corporations. He also manages family real estate developments. Conflicts of Interest There are no conflicts of interest. Involvement in Certain Legal Proceedings Other than as described in this section, to our knowledge, during the past ten years, no present or former director or executive officer of our company: (1) filed a petition under the federal bankruptcy laws or any state insolvency law, nor had a receiver, fiscal agent or similar officer appointed by a court for the business or present of such a person, or any partnership in which he was a general partner at or within two yeas before the time of such filing, or any corporation or business association of which he was an executive officer within two years before the time of such filing; (2) was convicted in a criminal proceeding or named subject of a pending criminal proceeding (excluding traffic violations and other minor offenses); (3) was the subject of any order, judgment or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining him from or otherwise limiting the following activities: (i) acting as a futures commission merchant, introducing broker, commodity trading advisor, commodity pool operator, floor broker, leverage transaction merchant, associated person of any of the foregoing, or as an investment advisor, underwriter, broker or dealer in securities, or as an affiliated person, director of any investment company, or engaging in or continuing any conduct or practice in connection with such activity; (ii) engaging in any type of business practice; (iii) engaging in any activity in connection with the purchase or sale of any security or commodity or in connection with any violation of federal or state securities laws or federal commodity laws; (4) was the subject of any order, judgment or decree, not subsequently reversed, suspended or vacated, of any federal or state authority barring, suspending or otherwise limiting for more than 60 days the right of such person to engage in any activity described above under this Item, or to be associated with persons engaged in any such activity; (5) was found by a court of competent jurisdiction in a civil action or by the Securities and Exchange Commission to have violated any federal or state securities law and the judgment in subsequently reversed, suspended or vacate; (6) was found by a court of competent jurisdiction in a civil action or by the Commodity Futures Trading Commission to have violated any federal commodities law, and the judgment in such civil action or finding by the Commodity Futures Trading Commission has not been subsequently reversed, suspended or vacated; (7) was the subject of, or a party to, any Federal or State judicial or administrative order, judgment, decree, or finding, not subsequently reversed, suspended or vacated, relating to an alleged violation of: (i) any Federal or State securities or commodities law or regulation; or (ii) any law or regulation respecting financial institutions or insurance companies including, but not limited to, a temporary or permanent injunction, order of disgorgement or restitution, civil money penalty or temporary or permanent cease-and-desist order, or removal or prohibition order; or (iii) Any law or regulation prohibiting mail or wire fraud or fraud in connection with any business entity; (8) was the subject of, or a party to, any sanction or order, not subsequently reversed, suspended or vacated, of any self-regulatory organization (as defined in
